   Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 1 of 12


CILENTI & COOPER, PLLC
Justin Cilenti (GC232 I)
Peter H. Cooper (P l IC4714)
708 Third A venue - 6'11 Floor
New York, N Y 100 17
T. (212) 209-3933
I'. (2 12)209-7 102
info@jcpclaw.com
Allorneys for Plainliff

UN ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
·································································------)(
RODRIGO GON/.A Ll~Z ORTIZ,                                                  Case No. 19-CV-55

                                    Pia inti   o:                           ELSA COMPLAINT

         -against-

MR PRODUCE INC. and SHARON GROSSMAN,                                        Ju ry T r ial
                                                                            Demanded
                                    Defendants.
·········································---~---··············--------)(

         Plaintiff ROD RI GO GONZALEZ ORT IZ (" Pl ainti (l"), by and through his

undersigned attorneys, Cilenti & Cooper. PLLC, files this Complaint against defendants

MR PRODUCE INC. ("MR PRODUCE..) and SI !ARON GROSSMAN (collectively. the

" Defendants"). and states as follows:

                                          INTRODUCTION

         I.       Plainti ff a lleges that. pursuant lo the Fair Labor Standards Act, as

amended, 29 U.S.C. §§ 201 el seq. (''FLSA"), he is entitled to recover from Defendants:

(a) unpaid min imum wages, (b) unpaid over1i111e compensation, (e) liquidated damages,

(d) prejudgment and post-judgment inte rest, and (e) attorneys' fees and costs.

         2.       Plainti ff further a lleges that, purs uant to the New York Labor Law, he is

entitled to recover Ii-om Defendants: (a) unpaid minimum wages, (b) unpaid overtime

compensation, (c) liquidated and statutory damages pursuant to the New York Labor Law
   Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 2 of 12


and the New York State Wage Theft Prevention Act, (d) prejudgment and post-judgment

interest, and (e) attorneys' fees and costs.

                              JURISDICTION ANO VENUE

            3.   This Cou rt has jurisdiction over this controversy pursuant to 29 U.S.C.

§2!6(b), 28 U.S.C. §§ 1331 , 1337 and 1343, and has supplemental jurisdiction over

Plaintiff's state law claims pursuant to 28 U.S.C. § 1367.

            4.   Venue is proper in the Southern District pursuant to 28 U.S.C. § 139 1

because the conduct maki ng up the basis of the complaint took place in this j udicial

dish·ict.

                                          PARTIES

            5.   Plaintiff is a resident of Queens County, New York.

        6.       Defendant, MR PRODUCE, is a domestic business corporation organized

under the laws of the State of New York, with a principal place of business at 2 144 East

70 11' Street, Brooklyn, New York 11234.

        7.       Defondant SHARON GROSSMAN is the President, Chief Executive

Officer, owner, shareholder, director, supervisor, managing agent, and proprietor of MR

PRODUCE who actively participates in the day-to-day operations of MR PRODUCE and

acted intentionally and maliciously and is an employer pursuant to the FLSA, 29 U.S.C. §

203(d) and Regulations promulgated thereunder, 29 C.F.R. § 791.2, as well as New York

Labor Law § 2 and the Regulations thereunder, and is jointly and severally liable with

MR PRODUCE.

        8.       Defendant SHARON GROSSMAN exercises control over the terms and

conditions of his employees' employment in that he has the power to: (i) hire and fire

employees, (i i) determine rates and methods of pay, (ii i) determ ine work schedules, (iv)



                                               2
  Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 3 of 12


supervise and control the work of the employees, and (v) create and maintain

employment records.

       9.     Defendant SHARON GROSSMAN actively supervises the work of the

employees, and mandates that all issues concerning the employees' employment

including hours worked and pay received - be authorized and approved by him.

       I0.    Upon information and belief, at all times relevant to the allegations herein

MR PRODUCE has been and continues lo be an "enterprise engaged in commerce"

within the meaning of the FLSA in that it (i) has and has had employees engaged in

commerce or in the production of goods for commerce, or that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for commerce. and (ii)

has and has had an annual gross volume of sales of not less than $500,000.

       11.    DelCndants conti nuously employed Plaintiff as a prod uce delivery wo1:ker

for Defendants· produce supply business from in or about June 20 18 until on or about

November 18. 2018.

       12.    The work perfom1cd by Plaintiff was directly essential to the business

operated by Defendants.

       13.    Defendants knowingly and willfully failed to pay Plainti ff his lawfully

earned minimum wages in direct cou travenlion of the FLSA and New York Labor Law.

       14.    Defendants knowingly and willfolly failed to pay Plaintiff his lawfully

earned overtime compensation in direct contravention of the FLSA and New York Labor

Law.

       l 5.   Plaintiff has satisfied all conditions precedent to the institution of this

action, or such conditions have been waived.




                                            3
  Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 4 of 12


                              STATEMENT OF FACTS

       16.     Defendant SHARON GROSSMAN actively participates in the day-to-day

operation of MR PRODUCE. For instance. Mr. Grossman personally supervises and

directs the work of the employees. instructs the employees how lo perform tlicir jobs, and

corrects and/or reprimands the employees for errors made.

       17.     Defendant SHARON GROSSMAN creates and implements all crucial

business policies, and decides issues concerning the number of hours the employees

work, the amount of pay the employees arc entitled to receive, and the manner and

method by which the employees are to be paid.

       18.     In or about June 2018, Defendants hired Plaintiff as a non-exempt produce

delivery worker for Defendants' produce supply business, where his responsibilities

included picking up produce from I lunt' s Point Market each evening and delivering the

produce to Defendants' customers - name ly. restaurants and delicatessens in Manhattan.

Queens, and Long Island.

       19.     Plaintiff never traveled outside the State of New York to make deliveries

on bchal f of Defendants.

       20.     The vehicle that Plaintiff used to transport and deliver produce to

Defendants' customers weighed less than I0,000 pounds.

       21.     Neither at the li1ne of Plaintifrs hire, nor anytime thereafter, did

Defendants provide Plaintiff wilh a wuge notice inform ing Plaintiff what his regu lar

hourly rate and corresponding overtime rate of pay would be.

       22.     Plaintiff worked continuously for Defendants until on or about November

18, 2018.

       23.     Plaintiff worked over forty (40) hours per week.



                                            4
   Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 5 of 12


        24.     From the beginning of his employment and continu ing Lhrough in or about

August 2018, Plaintiff worked five (5) days per week. and his work schedule consisted of

thirteen ( 13) hours per day Monday through Friday from 10:00 p.m. until l l:OO a.m.

       25.      Begirming in or about September 2018 and continuing through the

remainder of his employment on or about November 18, 2018, Plaintiff worked five (5)

days per week, and his work schedule consis ted of fourteen ( 14) to fifteen ( 15) hours per

day Monday through Friday from I 0:00 p.m. until 12:00 p.m. or I:00 p.m. the following

day.

       26.     Plaintiff was not required to punch a time clock or other time recording

device at the start and end of each work shift.

       27.     Throughout the entirety of his employment, Plaintiff was not paid prnper

ove1time compensation. Except for the last seven (7) days of his employment, Plaintiff

was paid, in cash, at the rate of$ J ,000 per week straight time for all hours worked and

worked sixty-fi ve (65) to seventy-five (75) hours per week. Work performed above forty

(40) hours per week was not paid at the statutory rate of time and one-half as required by

state and federal law.

       28.     Plaintiff was not paid any min imum wages or overtime compensation for

the last seven (7) days of his employment.

       29.     Defendants failed to provide Plainti ff with a written wage statement at the

end of each pay period upon paying Plaintiff his cash wages, which set forth Plaintiff's

gross wages, deductions, and net wages.

       30.     Defcnda11ts knowingly and will fully operated their business with a policy

of not paying Plaintiff e ither the FLSA minimum wage or the New York State minimum

during the last seven (7) days of his employment.




                                             5
   Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 6 of 12



        31.    Defendants knowingly and willfully operated their business with a policy

of not paying Plaintiff either the fLSA overtime rate (of time and one-hall), or the New

York State overtime rate (of time and one-ha lf) throughout the entirety of his

employment. in direct violation of the FLSA and New York Labor Law and the

supporting federal and New York State Department of Labor Regulations.

        32.    At all relevant times, upon information and belief, and during the C-Ourse

of Plaintiff's employment, Defendan ts fai led to maintain accurate and sufficient wage

and hour records.

                               ST AT EMRNT OF CLAIM

                                         COUNT I
                      !Violat ion of the Fair Labor Standards Act]

        33.    PlaintiIT J'(.,._alleges and re-avers each and every allegation and statement

contained in paragra phs" I" through "32" of this Complaint as if fu lly set forth herein.

        34.    Al all relevant times, upon information and belief. Defendants were and

continue to be an employer engaged in interstate commerce and/or the production of

goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Further, Plaintiff is a covered individua l with in the meaning of the FLSA, 29 U.S.C. §§

206(a) and 207(a).

        35.    At all relevant times, Defendants employed Plaintiff within the meaning of

the FLSA.

        36.    Upon infomiation and belief, MR PRODUCE had gross revenues                    111


excess of $500.000 during the 20 18 cal~ndar year.

        37.    Plaintiff worked   hour~   for wh ich he was not paid the statutory minimum

wage.




                                               6
   Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 7 of 12



        38.     Defendants had, and continue to have. a policy and pmctiee of refusing to

pay the statutory minimum wage to Plaintiff for hours worked.

        39.     Defendants willfully failed to pay Plaintiff minimum wages in the lawful

amount for hours worked.

        40.     Plaintiff was enti tled   to   be pi1id m the rate of time and one-half for all

hours worked in excess of the maxim um hours provided for in the FLSA.

        41.     Defondants foiled to pay Plaintiff overtime compensation in the lawful

amount for all hours worked in excess of the maximum hours provided for in the FLSA.

        42.     At all relevant Limes, Defendants had, and continue to have a policy and

practice of refusing to pay overtime compensation at the statutory rate of time and one-

half to Plaintiff for all hours worked in excess of forty (40) hours per work week, wh ich

violated and continues to violate the FLSA, 29 U.S.C. §§ 201 et seq., includi ng 29 U.S.C.

§§ 207(a)( I) and 215(a).

        43.     Defendants knowingly and willfully disregarded the provisions of the

f'LSA as evidenced by their failure to compensate Plaintiff at the statutory minimum

wage rate and the statutory overtime rate of time and one-half for all hours worked in

excess of forty (40) hours per week, when they lmew or should have known such was due

and that non-payment of minimum wages and overtime compensation wou ld fi na ncially

injure Plaintiff.

        44.     As a result of Defendan ts· fai lure to properly record, report, credit and/or

compensate its employees, including Plaintiff. Defendants have fai led to m;1ke, keep and

preserve records with respect to each of its employees suflicient to determine the wages,

hours and other conditions and practices of employment in violation of the f'LSA. 29

U.S.A. §§ 201 et seq., including 29 U.S.C. §§ 211 (c) and 2 I5(a).



                                                  7
   Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 8 of 12



       45.      Defendants failed lo properly disclose or apprise Plaintiff of his rights

under Lhe FLSA.

       46.      As a direct and proximate result of Defendants' vio lation of the FLSA,

Plaintiff is entitled to liquidated damages pursuant to the FLSA.

       47.      Due to the reckless, willful and w1lawful acts o f Defendants, Plaintiff

suffered damages in an amount not presently ascertainable of unpaid minimum wages

and overtime compensation, an equal amount as liquidated damages, and prejudgment

interest thereon.

       48.     Plaintiff is entitled to an award of his reasonable attorneys ' foes, costs and

expenses, pursuant to 29 U.S.C. § 2 16(b).

                                        COUNT II
                         [Violation of the New Yo rk Labor Law]

       49.      Plaintiff re-alleges and re-avers each and every allegation and statement

contained in paragraphs " I" through "48" of this Complaint as if fully set forth herei n.

       50.     Defendants employed Plaintiff within the meaning of New York Labor

Law §§ 2 and 651 .

       5 1.    Defendan ts knowingly and willfully violated Plaintiffs rights by failing to

pay Plaintiff minimum wages in the lawful amount for hours worked.

       52.     Defendan ts knowingly and willfully violated Plainti ff's rights by faili ng to

pay Plaintiff overtime compensation at the rate of time and one-half for each hour worked

in excess of forty ( 40) hours in a workweek.

       53.     Defendants failed to properly d isclose or apprise Plaintiff of his rights

under the New York Labor Law.




                                                8
  Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 9 of 12



       54.    Defendants failed to furnish Plaintiff with a statement with every payment

of wages listing gross wages, deductions and net wages, in contravention of New York

Labor Law§ 195(3) and New York State Department of Labor Regulations§ 142-2.7.

       55.    Defendants fai led to keep true and accurate records of hours worked by

each employee covered by an hourly minimum wage rate, t:he wages paid to all

employees, and other similar information in contravention of New York Labor Law §

661.

       56.    Defendants failed to establish, maintain, and preserve for not less than six

(6) years payroll records showing the hours worked, gross wage.s , deductions, and net

wages for each employee, in contravention of the New York Labor Law§ 194(4), and

New York State Depa11111ent of Labor Regu lations § 142-2.6,

       57.    Due to Defendants' New York Labor Law viol.ations, PlaintLff is entitled

ro recover from Defendants his unpaid minimum wages, unpaid overtime compensation.

reasonable attorneys' fees, and costs and disbursements of this action , pursuant to New

York Labor Law §§ 663( I), 198.

       58.    Plaintiff is also enti tled to liquidated damages pursuant to New York

Labor Law § 663( I), as well as statutory damages pursuant to the New York State Wage

Theft Prevention Act.




                                           9
  Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 10 of 12



                                 PRAYER FOR RELEIF

        WHEREFORE, Plaintiff RODRIGO GONZALEZ ORTIZ respectfully requests

that this Court grant the following relief:

       (a)      An award of unpaid minimum wages due u nder the FLSA and New York

                Labor Law;

       (b)      An award of unpaid ove11imc compensation due under the FLSA and New

                York Labor Law;

       (c)     An award of liquidated damages as a resu lt of Defendants ' fai lure to pay

                minimum wages and ove1time compensation pursuan t to 29 U.S.C. § 2 16;

       (d)     An award of liquidated damages as a result of Defendants ' fai lure to pay

               minimum wages and overtime compensation pursuant to the New York

                Labor Law and the New York State Wage Thefi Prevention Act;

       (e)     An awru·d of statutory damages pursuant to the New York State Wage

               Thefl Prevention Act;

       (f)     An award of prejudgment and post-judgment inte rest;

       (g)     An award of costs and expenses associated with this action, together with

               reasonable attorneys' and expert fees; and

       (h)     Such other and further relief as this Court determines lo be j ust and proper.




                                              IO
  Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 11 of 12



                                   JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury on all issues.

Dated: New York, New York
       January 3, 2019

                                             Respectfully submitted,

                                            CILENTI & COOPER, PLLC
                                            Allorneysfor Plaintiff
                                            708 Third A venue - 6'" Floor
                                            New York, NY 100 17
                                            T. (212) 209-3933
                                            F. (212) 209-7 102




                                           11
  Case 1:19-cv-00055-LTS-SDA Document 1 Filed 01/03/19 Page 12 of 12




                             CONSENT TO SUE UNDER
                           FAIR LABOR STANDARDS ACT

       I,   ~r) C1on zq/e& Od ir , am an                            employee currently or

formerly    employed by t-/ r. fro du c c;. 1hC                            ,   and/or related

entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

Dated: New York, New York
  /0? - /D     ,2018
